Case 17-12625 Doc 581 Filed 08/06/20 Entered 08/06/20 17:58:36 Main Document Page 1 of 2

MONTHLY OPERATING REPORT

CHAPTER f1
CASH NAME: Copsyne Liquidation Trust
CASE NUMBER: 17-126 For Period July 1 to July 31 »20.20

 

 

 

THIS REPORT IS DUE 15 DAYS AFTER THE END OF THE MONTH. The debtor must attach each of the following forms unless
the United States Trustee has waived the requirement in writing. File with the court and submit a paper copy to UST with an original

 

signature.
Form Previously
Attached Waived REQUIRED REPORTS/DOCUMENTS

 

(mark only one - attached or waived)

{ } {x} Comparative Balance Sheet (FORM 2-B)

{ } {x} Profit and Loss Statement (FORM 2-C}

{x} { } Cash Receipts & Disbursements Statement (FORM 2-D)

{ } (4% Supporting Schedules (FORM 2-B)

£} {x} Narrative (FORM 2-F)

{ } {x Copies of Bank Statement(s) and Reconciliations of Bank Balance to Book Balance for

all Account(s)

 

I declare under penalty of perjury that the following Monthly Operating Report and any attachments thereto, are true and correct to the
best of my knowledge and belief.

Executed on: é/ Sf ge Debtor(sy*: Copsyne Liquidation Trust
(date)

a .
By:** VAEA rifle p
Position: Liquidation Trustee

H. K, Lefoldt, Ur.

 

 

Name of preparer:

Telephone No. of Preparer 601-956-2374
* both debtors must sign if a joint petition

** for corporate or partnership debtor

FORM 2-A
L/08
 

Case 17-12625 Doc 58T Filed 08/06/20 Entered 08/06/20 17:58:36 Main Document Page 2 of 2

CASE NAME: Copsyne Liquidation Trust CASE NUMBER: _17-12625

QUARTERLY FEE SUMMARY

MONTH ENDED_ July 31, 2020

 

 

 

 

Payment Cash Quarterly
Date Disbursements * Fee Due Check No. Date
January $ 2,038,598
February & 65,104
March i 496,525
Total
ist Quarter $ 2,600,227 $ 26,002 1077 4/29/2020
April 5 45,302
May 3 12,283
June $ 4,665
Total
2nd Quarter § 62,250 $650 1082 7/28/2020
July $ -
August $
September  $
Tetal .
3rd Quarter § $
October $

November §

December $

Total

4th Quarler $ §

DISBURSEMENT CATEGORY QUARTERLY FEE DUE

 

$6 to $14,999.99 $325

$15,000 to $74,999.99 $650

$75,000 to $149,999.99 $975

$150,000 to $224,999.99 $1,625

$225,000 to $299,999.99 $1,950

$300,000 ta $999,999,99 $4,875

$1,000,000 or more 1% of quarterly disbursements or $250,000,

whichever is less

Note that a minimum payment of $325 is due cach quarter even if o0 disbursements are made in the case during the period,
* Nate: should agree with “adjusted cush disbursements" at hatiam of Form 2-D, Page | of 4. Disbursements are net af transfers to ather debtor in

possession bank accounts and net of payments of prior period quarterly fees,
, Form 2-D

Pape 2 of 4
“ls

 
